Citation Nr: 1034357	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-25 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  That decision, in part, also denied the Veteran's 
claim for service connection for posttraumatic stress disorder 
(PTSD).  Service connection for PTSD subsequently was granted in 
a July 2005 Decision Review Officer decision.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.

2.  The Veteran is not presumed to have been exposed to Agent 
Orange, and there is no credible evidence to support that he was 
exposed to this herbicide outside of Vietnam, to include the 
territorial waters of that country.  

3.  The Veteran's prostate cancer is not etiologically related to 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, and the incurrence or aggravation of prostate cancer 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that '[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in April 2004 concerning 
his claim for service connection.  Although he was not provided 
with notice with respect to the disability-rating and effective-
date elements of this claim until April 2009, a date after the 
initial adjudication of the claim, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision of 
the required notice and the completion of all indicated 
development of the record, the originating agency readjudicated 
the Veteran's claim in August 2009.  There is no indication in 
the record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).

The Board acknowledges that the Veteran has not been afforded a 
VA examination for his prostate cancer and that a medical nexus 
opinion has not been obtained.  However, as explained below, the 
record does not suggest that he was exposed to herbicides during 
service, i.e., the incurrence element has not been satisfied even 
to a minimal degree of possibility.  There also is no competent 
and credible evidence to otherwise suggest a relationship between 
his prostate cancer and his active service.  Accordingly, the 
Board finds that neither a VA examination nor opinion is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board finds that all duty to notify and duty to 
assist requirements have been fully satisfied.  Accordingly, the 
Board will proceed with addressing the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
service and manifests prostate cancer to a compensable degree any 
time after such service, it will be service connected even though 
there is no record of such disease during service, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication 
Procedure Manual, M21-1MR, IV.ii.2.C.10.b, service in the 
Republic of Vietnam means service in that country or its inland 
waterways, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
Under 38 C.F.R. § 3.307(a)(6)(iii), service in the Republic of 
Vietnam requires the service member's presence at some point on 
the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 
F.3d 1168, 1197 (Fed. Cir. 2008); see also, VAOPGCPREC 7-93 (Aug. 
12, 1993) (holding that service in Vietnam does not include 
service of a Vietnam-era veteran whose only contact with Vietnam 
was flying high-altitude missions in Vietnamese airspace); 
VAOPGCPREC 27-97 (July 23, 1997) (holding that service on a deep-
water naval vessel in waters off shore of the Republic of Vietnam 
is not qualifying service in Vietnam).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board notes that in his February 2004 
claim the Veteran alleged he was exposed to both herbicides and 
radiation during service.  However, he made no further mention of 
radiation exposure at any point during the pendency of the claim.  
In his lengthy March 2010 hearing testimony, and in several 
written statements dated in May 2004, September 2004, August 
2005, September 2005, and September 2009, he exclusively 
addressed his exposure to herbicides and attributed his prostate 
cancer to that exposure.  The Board, therefore, has determined 
that the Veteran is not alleging that service connection for 
prostate cancer is warranted under the special provisions 
applicable to radiation-exposed veterans.  Given his own personal 
expertise as a physician, and his exclusive assertion during the 
past six years that his prostate cancer is due to herbicide 
exposure, with no mention being made as to radiation, it is 
clear, as the Board's finding of fact, that the Veteran has 
refined and limited his contention as to the etiology of his 
current condition solely to herbicide exposure.  

Proceeding ahead, the Veteran contends that service connection is 
warranted for prostate cancer because it is related to his in-
service exposure to herbicides.  He does not contend, and the 
record does not otherwise suggest, that he ever was present on 
the landmass of the Republic of Vietnam.  Although some private 
treatment records reflect his historical report that he visited a 
Vietnamese village, he specifically denied setting foot ashore in 
the Republic of Vietnam at the March 2010 hearing.  Instead, the 
Veteran maintains that he was exposed to the dioxins contained in 
herbicides when his vessel, the USS Providence, entered the 
official waters of the Republic of Vietnam, including Da Nang 
Harbor, during the period he was on the ship from March 1967 to 
July 1968.  He believes that Da Nang Harbor and the Republic of 
Vietnam's coastal waters were contaminated with dioxins because 
they contained "brown water" that had flowed from the country's 
inland waterways.  He also believes that he was exposed to the 
dioxins in those waters because his skin absorbed them from the 
humid air and because he drank and showered in contaminated 
water.  The Veteran testified that he observed "brown water" in 
the areas where his vessel sailed and that the dioxins in those 
waters were not destroyed by his vessel's water purification 
process.

As noted, service connection for prostate cancer is warranted on 
a presumptive basis for those veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  The evidence of record, including the 
Veteran's own statements and testimony, confirm that he did not 
serve on the landmass or the inland waterways of the Republic of 
Vietnam, but rather in Da Nang Harbor and its coastal waters.  
Such service does not entitle the Veteran to the presumption of 
herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); see also 
Haas, 525 F.3d 1168; VA Adjudication Procedure Manual, M21-1MR, 
IV.ii.1.H.28.h ("Service aboard a ship that anchored in an open 
deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, 
along the Republic of Vietnam coast does not constitute inland 
waterway service or qualify as docking and is not sufficient to 
establish presumptive exposure to herbicides.").

The Board notes that a Compensation and Pension Bulletin issued 
in January 2010 identifies vessels known to have traveled in the 
"brown waters" of the Republic of Vietnam.  This document 
indicates that the Veteran's vessel, the USS Providence, entered 
the Saigon River, an inland waterway, only in January 1964.  
However, the Veteran testified and service personnel records show 
that he was not present on that vessel until March 1967.  
Accordingly, he was not on the ship during the one time period 
that it did travel into the brown waters area.  

The Veteran alleges that his ship was surrounded by "brown 
water" while in Da Nang Harbor and that the only "blue water" 
visible was in the wake of the ship.  He also has testified and 
explained in numerous statements that the dioxins from the inland 
waterways of the Republic of Vietnam would have not have been 
destroyed by their trip to Da Nang Harbor and the coastal waters 
and that they also would not have been destroyed the water 
purification process used aboard his vessel.  At the March 2010 
hearing and in numerous written statements, the Veteran also 
explained the role that dioxins play in the development of 
prostate cancer.

The Board acknowledges that the Veteran is competent to report 
what he personally observed while aboard his vessel in Da Nang 
Harbor and the territorial waters of the Republic of Vietnam.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, since 
the Veteran holds advanced degrees in medicine and chemistry and 
has worked for many years as a pathologist, he is well qualified 
to testify regarding the nature of dioxins and their relationship 
to prostate cancer.  The Board does not question the Veteran's 
credibility with respect to these issues.  However, his arguments 
and testimony essentially attempt to extend the statutory 
presumption of herbicide exposure to veterans who served in the 
offshore waters of the Republic of Vietnam.  Like the Veteran, 
the claimant in Haas also argued that veterans who served in the 
offshore waters of Vietnam were exposed to herbicides via 
contaminated runoff waters, windborne "spray drift," and the 
shipboard consumption of drinking water produced by evaporative 
distillation.  However, that argument was rejected by the Federal 
Circuit in Haas when it affirmed that VA may maintain its "foot-
on-land" rule in claims involving herbicide exposure.  While the 
Veteran is recognized as an expert to testify as to the medical 
etiology of a medical condition in relation to exposure to a 
chemical like Agent Orange, such an opinion is only credible when 
it is related to a verified service incurred event, injury, or 
disease.  Here, that claimed event, injury, or disease is 
herbicide exposure, but the Veteran is not entitled to a 
presumption of exposure, and his beliefs as to having seen 
contaminated or variously colored, yet untested, water is not 
sufficient to credibly establish the incurrence element.  Without 
the in-service incurrence element having been satisfied, it is 
impossible to grant service connection.  

The Board also has considered whether service connection for 
prostate cancer may be granted on a direct basis.  See Combee v. 
Principi, 4 Vet. App. 78 (1993).  Service treatment records are 
negative for evidence of prostate cancer, and private treatment 
records reflect that the Veteran's prostate cancer was diagnosed 
in 2001, more than 30 years after his release from active duty.  
There is no competent evidence of record to suggest that his 
prostate cancer is otherwise related to service.

The Board recognizes the Veteran's frustration with the 
requirement that he have actually set foot in the Republic of 
Vietnam, not just sailed in its harbors and coastal waters, in 
order to be afforded the presumption of herbicide exposure.  
However, the Board is not free to disregard the law controlling 
this case.  Since the record establishes that the Veteran never 
set foot in the Republic of Vietnam and did not serve aboard a 
"brown water" vessel, he cannot be afforded the presumption of 
herbicide exposure.  Moreover, since there is no evidence 
otherwise linking the Veteran's prostate cancer to service, 
service connection cannot be granted on a direct basis.  
Accordingly, as the preponderance of the evidence is against the 
claim, service connection for prostate cancer is not warranted.


ORDER

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure, is denied.




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


